Citation Nr: 0213820
Decision Date: 10/07/02	Archive Date: 11/06/02

DOCKET NO. 96-42 539               DATE OCT 07, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement to service connection for a psychiatric disability.

3. Entitlement to service connection for sleep apnea.

4. Entitlement to service connection for asbestosis.

5. Entitlement to a disability rating in excess for 10 percent for
hiatal hernia.

6. Entitlement to a disability rating in excess of 10 percent for
tinnitus.

7. Entitlement to a compensable disability rating for bilateral
hearing loss.

8. Entitlement to a compensable disability rating for degenerative
changes of the thoracic spine.

(The issues of entitlement to service connection for residuals of
a cervical spine injury, entitlement to service connection for
residuals of a left ankle injury and entitlement to service
connection for chronic fatigue, to include as due to an undiagnosed
illness, will be the subject of a later decision.)

REPRESENTATION

Veteran represented by:  Marine Corps League

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel

INTRODUCTION

The veteran retired on October 31, 1994. His active service
included service in the Southwest Asia Theater of Operations during
the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (the Board) on
appeal from rating decisions of the Department of Veterans Affairs
(VA) Regional Office (RO) in Detroit, Michigan.

The veteran filed his initial claim of entitlement to service
connection for various disabilities in June 1995. In an August
1.995 rating decision, the RO denied service connection for
sinusitis, a psychiatric disability, chronic fatigue, residuals of
a cervical spine injury, left ankle disability, right knee
disability and left knee

2 -

disability. In the same rating decision the RO granted service
connection for thoracic strain, hiatal hernia, bilateral hearing
loss with tinnitus, and residuals of laceration of the left thumb.
The veteran disagreed with the RO's service connection denials and
with the initial ratings assigned for the disabilities for which
service connection had been granted. Following the RO's issuance of
a statement of the case, the veteran perfected his appeal as to
each of those claims.

The veteran testified at a hearing before a Hearing Officer at the
RO in June 1997. Following that hearing, he submitted a written
statement withdrawing his appeal concerning the rating for
residuals of a laceration of the left thumb and service connection
for disabilities of the knees. See 38 C.F.R. 20.204 (2001).

In a rating decision in March 1999, the RO continued its denial of
service connection for residuals of a cervical spine injury,
psychiatric disability, and chronic fatigue. Service connection for
headaches was granted; that disability was assigned a 10 percent
rating effective November 1, 1994, the day following the veteran's
separation from service. The RO also increased the assigned ratings
for hiatal hernia and degenerative changes of the thoracic spine
from noncompensably disabling to 10 percent disabling, effective
November 1, 1994. In the same rating decision, the RO granted a 10
percent rating for tinnitus, effective November 1, 1994 and denied
service connection for hearing loss (notwithstanding that it had
granted service connection for hearing loss in 1995). The RO also
denied service connection for chronic joint pain. The veteran did
not file a notice of disagreement as to the denial of service
connection for chronic joint pain or the disability rating assigned
for headaches; those issues, accordingly, are not on appeal.

In a rating decision dated in September 2001, the RO determined
that there had been clear and unmistakable error in the March 1999
rating decision which had denied service connection for hearing
loss. The RO acknowledged that service connection for hearing loss
had been granted for bilateral hearing loss and tinnitus in the
August 1995 rating decision. In the September 2001 rating decision,
the RO corrected the error and assigned a separate noncompensable
rating for bilateral hearing loss, effective November 1, 1994.

3 - 

In addition, in the September 2001 rating decision the RO reduced
the assigned rating for degenerative changes of the thoracic spine
from 10 percent to a noncompensable rating, effective June 18,
2001. In the same rating decision, the RO denied service connection
for sleep apnea, asbestosis and chronic joint pain and continued
previous denials of service connection for residuals of a cervical
spine injury and service connection for chronic fatigue.

In a letter dated in February 2002, the RO forwarded the veteran a
copy of the September 2001 rating decision and informed him that he
would need to file a notice of disagreement if he wanted to appeal
the decision to deny service connection for sleep apnea, asbestosis
and/or chronic joint pain. The RO reminded the veteran that he had
previously withdrawn his appeal of the prior denial of service
connection for bilateral knee disabilities. The RO noted in the
letter that the 10 percent rating for the thoracic spine disability
had been reduced from 10 percent to a noncompensable rating. The RO
explained the method it used to determine the assignment of a
noncompensable rating for his bilateral hearing loss and stated
that it was unclear from the record whether he intended to continue
his appeal for a compensable evaluation for hearing loss. Finally,
the RO stated that since the claims regarding service connection
for cervical spine disability, an acquired mental disorder and
chronic fatigue were already on appeal, the veteran did not need to
file a notice of disagreement on those issues.

As of this date, there is no indication that the veteran has
disagreed with the denial of entitlement to service connection for
chronic joint pain, and that issue is not before the Board. See
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38
U.S.C. 7105, a notice of disagreement (NOD) initiates appellate
review in the VA administrative adjudication process].

In written argument in July 2002, the veteran's representative
identified the issues as including entitlement to service
connection for sleep apnea and asbestosis. The Board construes the
July 2002 statement as an NOD with the denial of entitlement to
service connection for sleep apnea and asbestosis in the September
2001 rating decision. See 38 C.F.R. 20.201 (2001); see also EF v.
Derwinski, 1 Vet. App.

- 4 -

324, 326 (1991) [VA's statutory duty to assist means that VA must
liberally read all documents or oral testimony submitted to include
all issues presented].

Because the RO has not had an opportunity to provide the veteran
with a statement of the case (SOC) with respect these issues, this
matter must be remanded to the RO for the preparation of an SOC.
See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown,
7 Vet. App. 398, 408-10 (1995); Archbold v. Brown, 9 Vet. App. 124,
130 (1996) [pursuant to 38 U.S.C. 7105(a), (d)(1), (3), an NOD
initiates appellate review in the VA administrative adjudication
process; and the request for appellate review is completed by the
claimant's filing of a substantive appeal (VA Form 1-9 Appeal)
after an SOC is issued by VA]. The Board will, however, defer
remand of these two issues to the RO until completion of Board
development on other issues, referred to immediately below.

The Board is undertaking additional development on the issues of
entitlement to service connection for cervical spine disability,
left ankle disability and chronic fatigue pursuant to authority
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) [to be
codified at 38 C.F.R. 19.9(a)(2)]. When such development is
completed, the Board will provide notice of the development as
required by Rule of Practice 903. 67 Fed. Reg. 3,099, 3,105 (Jan.
23, 2002) [to be codified at 38 C.F.R. 20.903.] After giving such
notice and reviewing the veteran's response, the Board will prepare
a separate decision addressing those issues.

FINDINGS OF FACT

1. The evidence does not demonstrate that the veteran currently has
sinusitis or that claimed sinusitis is related to service.

2. The evidence does not demonstrate that the veteran currently has
an acquired psychiatric disability, that an acquired psychiatric
disability existed during service or that the claimed psychiatric
disability is related to service.

5 - 

3. The evidence indicates that the veteran's hiatal hernia is
manifested primarily by pyrosis with occasional dysphagia and
regurgitation; the evidence does not demonstrate associated
substemal, arm or shoulder pain, nor has there been demonstrated
considerable impairment of health.

4. The evidence does not show marked interference with employment
or frequent periods of hospitalization due to the veteran's hiatal
hernia so as to render impractical the application of the regular
schedular standards.

5. The veteran's service-connected tinnitus is manifested by
constant ringing in the ears.

6. The evidence does not show marked interference with employment
or frequent periods of hospitalization due to the veteran's
service-connected tinnitus so as to render impractical the
application of the regular schedular standards.

7. The veteran's service-connected bilateral hearing loss is
manifested by no more than level I hearing impairment in the right
ear and no more than level I hearing impairment in the left ear.

8. The evidence does not show marked interference with employment
or frequent periods of hospitalization due to the veteran's
bilateral hearing loss so as to render impractical the application
of the regular schedular standards.

9. The veteran's service-connected thoracic spine disability is
manifested by degenerative changes of the thoracic spine with
moderate limitation of motion and complaints of pain.

10. The service-connected thoracic spine disability does not
present an exceptional or unusual disability picture with related
factors such as marked interference with employment or frequent
periods of hospitalization.

6 - 

CONCLUSIONS OF LAW

1. Sinusitis was not incurred in or aggravated by active service.
38 U.S.C.A. 1110, 1131 (West Supp. 2002); 38 C.F.R. 3.303 (2001).

2. An acquired psychiatric disability was not incurred in or
aggravated by active service, nor may any such disability be
presumed to have been incurred therein. 38 U.S.C.A. 1101, 1110,
1112, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 3.303, 3.307,
3.309 (2001).

3. The criteria for a schedular rating in excess of 10 percent for
hiatal hernia have not been met. 38 U.S.C.A. 1155 (West 1991); 38
C.F.R. 3.114, Diagnostic Code 7346 (2001).

4. The criteria for an increased disability rating for the
veteran's hiatal hernia on an extraschedular basis have not been
met. 38 C.F.R. 3.321(b) (2001).

5. The criteria for a schedular criteria for a rating in excess of
10 percent service-connected tinnitus have not been met. 38
U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.87a, Diagnostic Code 6260
(1998); 38 C.F.R. 4.87, Diagnostic Code 6260 (2001).

6. The criteria for an increased disability rating for tinnitus on
an extraschedular basis have not been met. 38 C.F.R. 3.321(b)
(2001).

7. The criteria for a compensable rating for bilateral hearing loss
have not been met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.85,
Diagnostic Code 6100 (2001).

8. The criteria for an increased disability rating for the
veteran's bilateral hearing loss on an extraschedular basis have
not been met. 38 C.F.R. 3.321(b) (2001).

7 -

9. The criteria for a 10 percent rating for degenerative changes of
the thoracic spine have been met. 38 U.S.C.A. 1155 (West 1991); 38
C.F.R. 4.71a, Diagnostic Code 5010-5291 (2001).

10. The criteria for an increased disability rating for
degenerative changes of the thoracic spine on an extraschedular
basis have not been met. 38 C.F.R. 3.321(b)(1) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The procedural history of this case has been set forth in some
detail in the Introduction above. For reasons explained therein,
the Board will address on the merits the issues of entitlement to
service connection for sinusitis and a psychiatric disability and
the issue of entitlement to increased disability ratings for
service- connected hiatal hernia, tinnitus, bilateral hearing loss
and degenerative changes of the thoracic spine. As noted in the
introduction, remand of the issues of entitlement to service
connection for sleep apnea and asbestosis for preparation of an SOC
by the RO will be deferred until after Board development is
completed on other issues.

In the interest of clarity, the Board will initially address the
matter of whether this cas.e has been properly developed for
appellate purposes. The Board will then move on to a discussion of
the merits of the veteran's claims.

The VCAA - VA's duty to notify/assist

The Board has given consideration to the provisions of the Veterans
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. 5100, 5102,
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)]. This law
eliminates the former statutory requirement that claims be well
grounded. Cf. 38 U.S.C.A. 5107(a) (West 1991). In addition, the
VCAA redefines the obligations of VA with respect to the duty to
assist. The new law also includes an enhanced duty to notify a
claimant as to the information and evidence necessary to
substantiate a claim for VA benefits. Regulations

8 -

implementing the VCAA have been enacted. See 66 Fed. Reg. 45, 620
(Aug. 29, 2001) [to be codified as amended at 38 C.F.R. 3.102,
3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the date of
enactment, November 9, 2000, or filed before the date of enactment
and not yet final as of that date. Except for provisions pertaining
to claims to reopen based upon the submission of new and material
evidence, which are not applicable in the instant case, the
implementing regulations are also effective November 9, 2000. In
this case, therefore, the VCAA and its implementing regulations are
applicable. See Holliday v. Principi, 14 Vet. App. 280 (2000) [the
Board must make a determination as to the applicability of the
various provisions of the VCAA to a particular claim].

As noted by the Board elsewhere in this decision, additional
development is being undertaken with respect to three issues
currently on appeal, namely entitlement to service connection for
residuals of a cervical spine disability, a left ankle disability
and chronic fatigue. The following VCAA discussion therefore does
not encompass those issues.

The VCAA alters the legal landscape in three distinct ways:
standard of review, notice and duty to assist. The Board will now
address these concepts within the context of the circumstances
presented in this case.

The former well grounded claim requirement

The RO initially denied the veteran's claims of entitlement to
service connection for sinusitis and a psychiatric disability on
the basis that the claims were not well grounded. Subsequently, the
VCAA eliminated the concept of a well grounded claim and superseded
the decision of the United States Court of Appeals for Veterans
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999),
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per
curiam), in which the Court had held that VA could not assist in
the development of a claim that was not well grounded.

9 -

In a September 2001 supplemental statement of the case, the RO
denied service connection for sinusitis and acquired psychiatric
disability based on the substantive merits of the claims. In its
September 2001 letter forwarding the supplemental statement of the
case to the veteran, the RO provided the veteran the opportunity to
respond to its decisions. In a letter to the veteran dated February
21, 2002, the RO explained the change in the law as to the
elimination of the former well groundedness requirement. Based on
this history, the Board finds that it can consider the substance of
the veteran's appeal without prejudice to him. See Bernard v.
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Board will apply the current standard of review in evaluating
the veteran's claim. The current standard is as follows:

After the evidence has been assembled, it is the Board's
responsibility to evaluate the entire record. See 38 U.S.C.A.
7104(a) (West Supp. 2002). When there is an approximate balance of
evidence regarding the merits of an issue material to the
determination of the matter, the benefit of the doubt in resolving
each such issue shall be given to the claimant. 38 U.S.C.A. 5107
(West Supp. 2002); 38 C.F.R. 3.102, 4.3 (2001). In Gilbert v.
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a
veteran need only demonstrate that there is an 'approximate balance
of positive and negative evidence' in order to prevail." To deny a
claim on its merits, the preponderance of the evidence must be
against the claim. Alemany v. Brown, .9 Vet. App. 518, 519 (1996),
citing Gilbert, 1 Vet. App. at 54.

The United States Court of Appeals for the Federal Circuit (Federal
Circuit) has held that "when the positive and negative evidence
relating to a veteran's claim are in 'approximate balance,' thereby
creating a 'reasonable doubt' as to the merits of his or her claim,
the veteran must prevail." Ortiz v. Principi, 274 F.3d 1361, 1364
(Fed. Cir. 2001). If the Board determines that the preponderance of
the evidence is against the claim, it has necessarily found that
the evidence is not in approximate balance, and the benefit of the
doubt rule is not applicable. Ortiz, 274 F.3d at 1365.

10 -

Notice

The VCAA requires VA to notify the claimant and the claimant's
representative, if any, of any information, and any medical or lay
evidence not previously provided to the Secretary that is necessary
to substantiate the claim. As part of the notice, VA is to
specifically inform the claimant and the claimant's representative,
if any, of which portion, if any, of the evidence is to be provided
by the claimant and which part, if any, VA will attempt to obtain
on behalf of the claimant. See Quartuccio v. Principi, 16 Vet. App
183 (2002).

Review of the record shows that in the October 1995 statement of
the case, the RO notified the veteran of the criteria for the
granting service connection and the rating criteria for the
disabilities for which service connection had been granted.
Significantly, letters dated October 10, 1996 and February 4, 1999
from the RO the veteran described in detail the kinds of evidence
needed. These letters effectively satisfy the requirements of the
VCAA, which as noted above was not enacted until November 2000.
Further, in a letter dated in April 2001, the RO informed the
veteran of the VCAA and again explained what kind of evidence was
necessary to grant service connection and explained to the veteran
that it would attempt to obtain any evidence he identified that
pertained to his claims, thereby complying with the duty to notify
the veteran of what evidence he should obtain and what evidence
would be obtained by VA. See Quartuccio v. Principi, 16 Vet. App
183 (2002).

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts
to assist a claimant in obtaining evidence necessary to
substantiate the claimant's claim, unless no reasonable possibility
exists that such assistance would aid in substantiating the claim.
The law provides that the assistance provided by VA shall include
providing a medical examination or obtaining a medical opinion when
such an examination or opinion is necessary to make a decision on
the claim. An examination is deemed "necessary" if the evidence of
record (lay or medical) includes competent evidence that the
claimant has a current disability, or persistent or recurrent
symptoms of disability; and indicates that the disability or
symptoms

- 11 - 

may be associated with the claimant's active military, naval, or
air service; but does not contain sufficient medical evidence for
the Secretary to make a decision on the claim.

In conjunction with the veteran's claims, the RO has provided him
multiple VA examinations, with examinations in 1995, 1998 and 2001.
In addition, he has submitted clinical records from his private
physician. The veteran has not pointed to any outstanding evidence
which has a bearing on the claims here under consideration, and the
Board has identified none.

The veteran and his representative have been accorded ample
opportunity to present evidence and argument in support of his
claims, including at the June 1997 hearing.

In sum, the facts relevant to the veteran's claims have been
properly developed, and there is no further action to be undertaken
to comply with the provisions of the VCAA and the implementing
regulations. Accordingly, the Board will address the merits of the
veteran's claims.

Service connection claims

The Board will first address the service connection claims, which
concern sinusitis and a psychiatric disability.

Pertinent law and VA regulations

In general, service connection will be granted if it is shown that
a veteran has a disability resulting from an injury or disease
contracted in the line of duty, or for aggravation of a preexisting
injury or disease in active military service. 38 U.S.C.A. 1110,
1131; 38 C.F.R. 3.303. For certain chronic disorders, including
psychoses, service connection may be granted if the disease becomes
manifested to a compensable degree within one year following
separation from service. 38 U.S.C.A. 1101, 1110, 1112, 1113, 1131,
1137 (West 1991 & Supp. 2002); 38 C.F.R. 3.307, 3.309.

- 12 -

It is now well settled that in order to be considered for service
connection, a claimant must first have a disability. In Brammer v.
Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress
specifically limited entitlement for service- connected disease or
injury to cases where such incidents had resulted in a disability.
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v.
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not
be granted unless a current disability exists].

It is also well established that "[a] determination of service
connection requires a finding of the existence of a current
disability and a determination of a relationship between that
disability and an injury or disease incurred in service." Watson v.
Brown, 4 Vet. App. 309, 314 (1993). This principle has been
repeatedly reaffirmed by the Federal Circuit, which has stated that
"a veteran seeking disability benefits must establish ... the
existence of a disability [and] a connection between the veteran's
service and the disability." Boyer v. West, 210 F.3d 1351, 1353
(Fed. Cir. 2000).

In other words, in order to establish service connection for the
claimed disorder, there must be (1) medical evidence of current
disability; (2) medical, or in certain circumstances, lay evidence
of in-service incurrence or aggravation of a disease or injury; and
(3) medical evidence of a nexus between the claimed in-service
disease or.injury and the current disability. See Hickson v. West,
12 Vet. App. 247, 253 (1999). The determination as to whether these
requirements are met is based on an analysis of all the evidence of
record and the evaluation of its credibility and probative value.
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additional law and regulations will be discussed where appropriate
below.

1. Entitlement to service connection for sinusitis.

Factual background

Service medical records show that intermittently and on multiple
occasions the veteran was seen with complaints of runny nose, nasal
congestion, cough and sinus

13 - 

pain. On one occasion in January 1981, he was hospitalized
overnight with complaints of a fever, burning eyes and a headache.
On examination the following day, his temperature had returned to
normal. There was noted to be slight congestion of the sinuses. The
assessment was viral syndrome. On other occasions throughout
service there were diagnoses of upper respiratory infections and
viral syndromes, but no other diagnoses. When the veteran was seen
at a medical clinic in June 1994, he complained of sinus pain and
congestion over the past two years. On examination, he described
what he said was sinus pressure behind his eyes along with watery
eyes. The assessment was chronic sinusitis versus allergies. In
September 1994, the veteran complained of "head congestion," post
nasal drip, headache, sore throat and a cough with yellow phlegm.
After examination, the assessment was upper respiratory infection.
The report of the veteran's separation examination, which was
conducted in March 1994, with the report updated in October 1994,
included no history, finding or diagnosis of sinusitis.

As noted in the Introduction, the veteran filed his initial claim
of entitlement to service connection for a number of claimed
disabilities, including sinusitis, in June 1995. At a VA general
medical examination in August 1995, the physician noted that the
veteran reported that his nose was always "plugged up". The
physician said this was a nose problem, not a true sinusitis. On
clinical examination, the sinuses were normal, and the diagnoses
was history of chronic sinusitis, no pathology found. On x-rays,
the paranasal sinuses appeared clear.

Records from the veteran's private physician show that in September
1998 the veteran reported a history of sinus problems. On
examination, there was edema of the turbinates, and the impression
was chronic rhinitis. A record entry dated in May 1999 shows that
the veteran continued to be treated for chronic rhinitis. There is
no indication that the physician identified sinusitis.

Analysis

As discussed by the Board above, in order to establish service
connection for the claimed disorder, there must be (1) medical
evidence of a current disability; (2) medical, or in certain
circumstances, lay evidence of in-service incurrence of a

14 -

disease or injury; and (3) medical evidence of a nexus between the
claimed in- service disease or injury and the current disability.
Hickson v. West, 12 Vet. App. 247, 253 (1999). For reasons
explained below, the Board concludes that Hick-son elements (1) and
(3) have not been met. In short, although the service medical
records outlined above indicate there may have been a possible
diagnosis of sinusitis in June 1994, there is simply no post-
service evidence that the veteran currently has sinusitis that may
be related to service.

There is an impression of sinusitis in June 1994. Arguably this
constitutes evidence of in-service incurrence. Hickson element (2)
has therefore been satisfied. However, there is no evidence of
sinusitis currently, or indeed at any time after the veteran left
service. In fact the August 1995 VA examiner specifically stated
that the veteran did not have a sinus problem. There are post-
service medical records which refer to a history of sinus problems.
However, service connection may not be granted for a diagnosis of
a disability by history. See Sanchez-Benitez v. West, 13 Vet. App.
282 (1999). There is also no medical nexus evidence, nor could
there be in the absence of a current diagnosis of sinusitis.

The only suggestion in the record that the veteran currently has
sinusitis and that it is related to service comes from the veteran
himself. At his hearing in June 1997, the veteran testified that he
has sinusitis. It is, however, now well-established that a lay
person without medical training, such as the veteran, is not
competent to opine on medical matters such as diagnosis of a
claimed disability. See Espiritu v. Derwinski, 2 Vet. App. 492,
494-95 (1992).

Because the presence of sinusitis as a current disability has not
been demonstrated, the preponderance of the evidence is against the
claim, and service connection for sinusitis must be denied. See
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v.
Brown, 104 F.3d 1328 (Fed. Cir. 1997) [service connection may not
be granted unless current disability exists]. The benefit sought on
appeal is accordingly denied.

15 -

2. Entitlement to service connection for a psychiatric disability.

Factual background

The veteran's service medical records show extensive counseling and
treatment for alcohol abuse and a personality disorder in the 1980s
and an adjustment disorder in the 1990s. The record contains
reports of psychiatric evaluations in 1989, including psychological
testing, with diagnoses of alcohol abuse and personality disorder.
In January 1990 the veteran sought and was granted admission to a
level II alcohol treatment program, which he completed in February
1990. At an April 1990 psychological evaluation conducted as part
of a determination of the veteran's suitability to remain in the
master-at-arms rate, the diagnosis was alcohol dependence, in
partial remission and personality disorder, not otherwise
specified, with narcissistic features. At a February 1991
psychiatric evaluation, the physician noted that the veteran
indicated he was continuing in his recovery program. The veteran
indicated more understanding and that he had acquired satisfactory
insight into his character, with consequent development of mature
defense and coping skills. After examination, the impression was
alcohol dependence, in full remission. The physician stated that
the veteran was psychiatrically fit for full duty.

In June 1993, the veteran reported to a mental health clinic
complaining of symptoms of headaches, anger, stomach trouble,
fatigue, decreased appetite and excessive tension, with a series of
occupational and marital stresses. The assessment was occupational
and marital circumstance problem and adjustment disorder with
anxious mood. Later that month, the veteran reported continued
symptoms of anxiety and stress, and the staff psychologist
recommended that the veteran be transferred to another workspace.
Symptoms continued, and in September 1993 the veteran was put on
limited duty with plans for weekly psychotherapy. The diagnosis at
that time was adjustment disorder with mixed emotional features. At
a reevaluation in November 1993, the diagnosis was adjustment
disorder with anxious mood. In August 1994 it was noted that during
the veteran's period of limited duty he had actively and
enthusiastically pursued treatment suggestions and coping
strategies. At the August 1994 evaluation, the veteran reported
euthymic mood, normal sleep patterns, decreased anxiety and good

- 16 -

concentration. No diagnosis was given, and the veteran was returned
to full duty. The report of the veteran's March 1994 examination,
which was updated in October 1994, shows that the veteran was
evaluated as psychiatrically normal.

At the August 1995 VA examination, the veteran was evaluated as
psychiatrically normal. At a VA psychiatric examination in
September 1998, he reported that while in service he had been
charged with sexual harassment and was given a non- judicial
punishment of a drop in rank. Through the veteran's efforts the
charge was later dropped and all of the subsequent proceedings were
canceled. With appeals through the Board of Navy Corrections, the
veteran was finally awarded a substantial sum for the wage
differential. He explained that at a service separation seminar he
had been advised and encouraged to claim anything that might
possibly be a mental illness and that at the time of that
separation seminar, he was not yet exonerated and there were strong
feelings. After interviewing the veteran, the VA physician who
examined the veteran stated there was no Axis I psychiatric
diagnosis and the Axis II diagnosis was personality traits,
unspecified.

The report of a June 2001 VA psychological evaluation shows that
the examining psychologist reviewed the veteran's claims file,
including his service medical records, and noted that he had been
treated for alcohol abuse and adjustment disorder with depressed
and anxious mood in service. After interviewing the veteran and
reviewing his history, the psychologist stated that the veteran did
not meet criteria for an Axis I mental disorder.

Relevant law and regulations

Congenital or developmental defects such as personality disorders
are not diseases or injuries within the meaning of applicable
legislation concerning service connection. 38 C.F.R. 3.303(c), 4.9,
4.127 (2001); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996),
and cases cited therein.

No compensation shall be paid if a disability is the result of the
veteran's own willful misconduct, including the abuse of alcohol or
drugs. 38 U.S.C.A. 105 (West 1991 & Supp. 1998); 38 C.F.R. 3.1(n),
3.301 (1998); see VAOPGPREC

- 17 -

2-97 (January 16, 1997). Moreover, section 8052 of the Omnibus
Budget Reconciliation Act of 1990, Pub L. No. 101-508, 8052, 104
Stat. 1388, 1388-351 prohibits, effective for claims filed after
October 31, 1990, the payment of compensation for a disability that
is the result of a veteran's own alcohol or drug abuse.

Analysis

The only contentions the veteran has offered with respect to the
issue of service connection for psychiatric disability is that he
feels the military took away his self- esteem when they took away
his designation of master-at-arms.

For reasons expressed below, the Board concludes that all three
Hickson elements have not been met. That is, there is no current
psychiatric -disability (for VA purposes); there was no psychiatric
disability (for VA purposes) in service and there is no medical
nexus evidence. Discussed above, service connection may not be
granted for alcohol abuse and/or personality disorders.

Review of the evidence shows that although there were diagnoses of
alcohol abuse and personality disorder during service , as of the
time of his separation from service, the veteran had no diagnosis
of any psychiatric disorder. At his June 1997 hearing, the veteran
spoke of the treatment for alcohol problems and stresses in
service, but neither then, nor at any other time, has he indicated
that he has sought psychiatric treatment since service.

At one of the VA psychiatric examinations, the examiner indicated
the presence of a personality disorder However, as was outlined
earlier, personality disorders are considered developmental defects
and are not diseases for which VA benefits may be granted. See 38
C.F.R. 3.303(c), 4.9, 4.127. The evidence does not otherwise
indicate that the veteran has any current psychiatric disorder or
disease.

In this case, because there is no medical evidence that the veteran
currently has a psychiatric disability for which benefits may be
granted, the preponderance of the evidence is against the claim.
See Gilpin and Degmetich, supra. Additionally,

18 -

there is no evidence of a chronic acquired psychiatric disability
(as opposed to personality disorder and alcohol abuse) in service,
as well as no medical nexus evidence. Service connection for
psychiatric disability is therefore denied.

Increased disability rating claims

Pertinent law and regulations

Disability evaluations are determined by the application of VA's
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part
4 (2001). The percentage ratings contained in the Rating Schedule
represent, as far as can be practicably determined, the average
impairment in earning capacity resulting from diseases and injuries
incurred or aggravated during military service and the residual
conditions in civil occupations. 38 U.S.C.A. 1155; 38 C.F.R.
3.321(a), 4.1 (2001).

Consideration of the entire recorded medical history is necessary
so that a rating may accurately reflect the elements of disability
present. 38 C.F.R.  4.1, 4.2, 4.41 (2001). See Peyton v. Derwinski,
1 Vet. App. 282 (1991). Where entitlement to compensation has
already been established and an increase in the disability rating
is at issue, the present level of disability is of primary concern.
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, in
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that
evidence to be considered in the appeal of an initial assignment of
a rating disability was not limited to that reflecting  the then
current severity of the disorder. In Fenderson, the Court also
discussed the concept of the "staging" of ratings, finding that, in
cases where an initially assigned disability evaluation has been
disagreed with, it was possible for a veteran to be awarded
separate percentage evaluations for separate periods based on the
facts found during the appeal period.

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7
(2001).

- 19 -

Specific rating criteria will be addressed in connection with the
individual issues on appeal.

Entitlement to a disability rating in excess of 10 percent for
hiatal hernia.

Factual background

The veteran's service medical records show that while in service he
was seen with complaints of abdominal pain, nausea and heartburn
with burning acid in his throat and mid-epigastric pain about
twenty to thirty minutes after a meal, especially after eating
tomatoes. He filed his claim for service connection for a hiatal
hernia in June 1995, and in its August 1995 rating decision the RO
granted service connection for hiatal hernia and assigned a
noncompensable rating, effective November 1, 1994, the day
following separation from service. See 38 C.F.R. 3.400. The veteran
disagreed with the initial rating, and in a rating decision dated
in March 1999, the RO increased the rating to 10 percent, effective
November 1, 1994. The veteran continued his appeal.

Specific schedular criteria

The veteran's hiatal hernia is currently rated as 10 percent
disabling under 38 C.F.R. 4.114, Diagnostic Code 7346, which is
designated for the evaluation of hiatal hernia. Under this
diagnostic code, a hiatal hernia with symptoms of pain, vomiting,
material weight loss and hematemesis or melena with moderate
anemia; or other symptom combinations productive of severe
impairment of health warrants a 60 percent evaluation. A hiatal
hernia with persistently recurrent epigastric distress with
dysphagia, pyrosis and regurgitation, accompanied by substemal or
arm or shoulder pain, productive of considerable impairment of
health warrants a 30 percent evaluation. A hiatal hernia with two
or more of the symptoms for the 30 percent evaluation, but with
less severity, warrants a 10 percent evaluation.

"Dysphagia" is difficulty in swallowing. Dorland's Illustrated
Medical Dictionary, 517 (28th ed. 1994). "Pyrosis" is defined as
heartburn. Dorland's Illustrated Medical Dictionary, 1397 (28th ed.
1994).

- 20 -

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the Court held
that "where the law or regulation changes after a claim has been
filed or reopened but before the administrative or judicial appeal
process has been concluded, the version most favorable to appellant
should and we so hold will apply unless Congress provided otherwise
or permitted [VA] to do otherwise and the Secretary did so." See
also VAOPGCPREC 3-00.

The Board observes that certain provisions of 38 C.F.R. 4.114 were
revised effective July 2, 2001, but no change was made to
Diagnostic Code 7346, the code used to rate hiatal hernia. There
were, however, changes to 38 C.F.R. 4.112, concerning weight loss,
which are potentially applicable to evaluation of hiatal hernia,
because the 60 percent rating under Diagnostic Code 7346 includes
material weight loss among the criteria for that rating. The change
in the regulation defining levels of weight loss is, however, not
relevant to the veteran's current claim because the evidence shows
not that the veteran has lost weight but that his weight increased
from 209 pounds at time of his service separation examination in
1994 to 220 pounds when he was last examined by VA in 2001.
Accordingly, although the Board has considered Karnas, it is
inapplicable given the circumstances of this claim.

Analysis

Schedular rating

The veteran contends that a rating higher than 10 percent should be
assigned for his hiatal hernia because it causes pain and
discomfort. He states that he has trouble eating and swallowing
food and experiences pain due to regurgitation of stomach acid. He
also states that because of problems with the hiatal hernia he
cannot eat any foods containing acid, such as fruits or tomato
products.

The medical records indicate that since service, the veteran's
hiatal hernial has been manifested primarily by pyrosis with
occasional dysphagia and regurgitation. There

- 21 -

has been no indication of associated substemal, arm or shoulder
pain, nor has there been any indication of considerable impairment
of health.

Specifically, a VA radiology report shows that in July 1995, an
esophogram and upper gastrointestinal series revealed a small
hiatal hernia and reflux esophagitis. At the hearing in June 1997,
the veteran testified that at times he was awakened from his sleep
because of a burning sensation in the back of his throat. He also
testified that while he was eating, food sometimes actually became
stuck and he had to regurgitate it. Private clinical records show
that in September 1998 the veteran's physician prescribed Prevacid
for gastroesophageal reflux. At a VA examination later that month,
the veteran reported that since service he had had recurring
symptoms with burning in his throat and that he sometimes had sore
throats related to acid regurgitation. He reported that the
Prevacid helped keep him free of symptoms. Later records show the
veteran's private physician continued to prescribe Prevacid for
gastroesophageal reflux.

Based on the foregoing, the Board finds no basis for the assignment
of a schedular rating in excess of 10 percent for the veteran's
hiatal hernia. While the veteran's symptoms have included
dysphagia, pyrosis and regurgitation, those symptoms have been
described as recurrent, have been controlled with medication and
therefore cannot be said to produce persistently recurrent
epigastric distress. Further, there has been no showing that the
veteran's symptoms have been accompanied by substemal, arm or
shoulder pain, nor has it been shown that the veteran's symptoms
have produced considerable impairment in his health, both of which
are essential criteria for the assignment of the next higher 30
percent rating. The three elements found in Diagnostic Code 7346
are conjunctive, not disjunctive, in nature; that is, each factor
cannot be considered in isolation from the others. Cf Johnson v.
Brown, 7 Vet. App. 95 (1994). All three requirements would have to
be met. Cf Cotton v. Brown, 7 Vet. App. 325, 327 (1995). In this
case, none of the three requirements are met.

For reasons and bases expressed immediately above, the Board
concludes that a preponderance of the evidence is against a
schedular rating higher than 10 percent for the veteran's hiatal
hernia.

- 22 -

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that
evidence to be considered in the appeal of an initial assignment of
a rating for a disability was not limited to that reflecting the
then-current severity of the disorder. In Fenderson, the Court also
discussed the concept of the "staging" of ratings, finding that, in
cases where an initially assigned disability evaluation has been
disagreed with, it was possible for a veteran to be awarded
separate percentage evaluations for separate periods based on the
facts found during the appeal period.

The evidence of record does not show that the symptoms of the
veteran's hiatal hernia have changed appreciably in character or
severity since he left service. He has reported difficulty
swallowing, heartburn and acid regurgitation and it has been shown
that those symptoms have been controlled with medication. At no
time has the evidence indicated the presence of substemal, arm or
shoulder pain nor has it shown the considerable impairment of
health necessary for a 30 percent schedular rating. Based on the
record, the Board finds that a 10 percent disability rating was
properly assigned for the entire period.

Extraschedular considerations

Because the RO considered the matter of an extraschedular rating
under 38 C.F.R. 3.321(b) in the September 2001 supplemental
statement of the case, this matter must be addressed in this
decision. Although the Board has no authority to grant an
extraschedular rating in the first instance, it may consider
whether the RO's determination with respect to that issue was
proper. See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95
(1996) [the Board may consider whether referral to "appropriate
first-line officials" for extraschedular rating is required]; see
also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) [the Board may
affirm a RO conclusion that a claim does not meet the criteria for
submission pursuant to 38 C.F.R. 3.321(b)].

23 -

The RO has found that referral for extraschedular consideration was
not warranted as to the veteran's service-connected hiatal hernia,
and for reasons expressed immediately below the Board agrees.

Ordinarily, the VA Rating Schedule will apply unless there are
exceptional or unusual factors which would render application of
the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57,
60 (1993). 38 C.F.R. 3.321(b)(1) provides that, in exceptional
circumstances, where the schedular evaluations are found to be
inadequate, the veteran may be awarded a rating higher than that
encompassed by the schedular criteria. According to the regulation,
an extraschedular disability rating is warranted upon a finding
that "the case presents such an exceptional or unusual disability
picture with such related factors as marked interference with
employment or frequent periods of hospitalization that would render
impractical the application of the regular schedular standards." 38
C.F.R. 3.321(b).

The veteran has not identified any factors that may be considered
to be exceptional or unusual, and the Board has been similarly
unsuccessful. "An exceptional case includes such factors as marked
interference with employment or frequent periods of hospitalization
as to render impracticable the application of the regular schedular
standards." Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is no evidence of frequent hospitalizations for the veteran's
service-connected hiatal hernia. Indeed, there is no record of any
hospitalization at all for this disability. Further, the evidence
does not show that the veteran's hiatal hernia has in any way
interfered with his employment either in terms of limiting the type
of work he can do or in terms of time lost from his job.

The Board additionally notes that a review of the medical record
fails to demonstrate any unusual clinical feature of the veteran's
disability which would take it out of the normal schedular
criteria. The veteran's complaints, in fact fall squarely with the
applicable schedular criteria, which have been set forth above.

On review of the record, there is no evidence, medical or
otherwise, that demonstrates, or even suggests, anything
exceptional or unusual about the veteran's

24 -

service-connected hiatal hernia that is not contemplated in the
criteria in the VA Rating Schedule. The Board therefore finds that
the evidence does not show that the veteran's service-connected
hiatal hernia causes marked interference with employment, results
in frequent periods of hospitalization or is so exceptional,
clinically or otherwise, as to render impractical the application
of the regular schedular standards. Accordingly, the Board
concludes that referral for consideration of an extraschedular
rating for the veteran's hiatal hernia pursuant to 8 C.F.R. 3.321
(b)(1) is not warranted.

Entitlement to a rating in excess of 10 percent for tinnitus.

Factual background

VA examination in July 1995 indicated the veteran experienced
bilateral tinnitus. In a rating action dated in August 1995, the RO
granted service connection for tinnitus and assigned a
noncompensable disability rating. A 10 percent disability rating
was awarded for tinnitus in a March 1999 rating decision, effective
November 1, 1994, the day after the veteran's separation from
service. At the June 2001 VA audiology examination, the examiner
noted that the veteran has constant bilateral tinnitus that was
most likely due to military noise exposure.

Specific schedular criteria

Effective June 10, 1999, during the pendency of this appeal, the VA
Rating Schedule was amended with regard to evaluating hearing
impairment and ear disabilities, including tinnitus. 64 Fed. Reg.
25208, 25209 (1999) (codified at 38 C.F.R. 4.85-4.87). As was noted
earlier, the Court has held that where a law or regulation changes
after a claim has been filed or reopened but before the
administrative or judicial appeal process has been concluded, the
version more favorable to the veteran will apply. Karnas v.
Derwinski, 1 Vet. App. 308, 313 (1991); see also VAOPGCPREC 3-00.

25 -

Under the current schedular criteria, Diagnostic Code 6260 provides
a 10 percent evaluation for tinnitus that is recurrent. The maximum
disability rating available under this code is 10 percent. See 38
C.F.R. 4.87a, Diagnostic Code 6260 (2001).

Under the former criteria for tinnitus, a 10 percent evaluation was
warranted where tinnitus was persistent and a symptom of acoustic
trauma. Ten percent was the maximum disability rating provided. See
38 C.F.R. 4.87a, Diagnostic Code 6260 (1998).

Analysis

Schedular rating

As was just noted, a 10 percent evaluation is the maximum schedular
evaluation for tinnitus under either the old or the new schedular
criteria. 38 C.F.R. 4.87a, Diagnostic Code 6260 (1998); 38 C.F.R.
4.87, Diagnostic Code 6260 (2001). Accordingly, a schedular rating
greater than 10 percent for the veteran's tinnitus is not
warranted.

Fenderson considerations

The maximum 10 percent rating has been assigned from the date the
veteran left military service. The evidence of record does not show
any change in the veteran's tinnitus since he left service.
Accordingly, the 10 percent rating was properly assigned for the
entire period.

Extraschedular considerations

The law concerning extraschedular rating has been set forth above
and will not be repeated. The RO considered entitlement to an
extra-schedular rating for tinnitus in its October 1997
supplemental statement of the case. The Board will therefore
consider the matter of entitlement to an extraschedular rating.

- 26 -

The veteran has described a recurrent ringing in his ears. He has
not indicated anything which would make his case exceptional or
unusual. The Board is unable to identify any factors associated
with the veteran's tinnitus that may be considered to be
exceptional or unusual. There is no evidence on file indicating
that his disability has required any hospitalization or that it has
interfered with his employment as a counterman in lumber sales to
a degree greater than that contemplated by the regular schedular
standards. See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see
also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that
the disability rating itself is recognition that industrial
capabilities are impaired].

In sum, the evidence of record does not reflect any factor which
takes the veteran's tinnitus outside of the norm, or which presents
an exceptional or unusual disability picture. Accordingly, the
Board determines that the assignment of an extraschedular rating
pursuant to 38 C.F.R. 3.321(b)(1) for tinnitus is not warranted.

Entitlement to a compensable rating for bilateral hearing loss.

The veteran also seeks entitlement to a compensable disability
rating for his service- connected bilateral hearing loss. As
indicated below, the resolution of this issue involves determining
the level of hearing acuity in each ear.

Schedular criteria

As noted in the discussion regarding tinnitus, while the veteran's
claim was pending, VA amended the provisions of the Rating Schedule
pertaining to the evaluation of service-connected hearing loss
disability and diseases of the ear. See 64 Fed. Reg. 25,202-25,210
(1999) [codified at 38 C.F.R. 4.85-4.87]. Where a governing law or
regulation changes after a claim has been filed or reopened, but
before the administrative or judicial appeal process has been
concluded, the version most favorable to the veteran applies. See
Karnas v. Derwinski, 1 Vet. App. 308; Dudnick v. Brown, 10 Vet.
App. 79 (1997). See also VAOPGCPREC 3-00.

27 -

The Board finds that the pertinent regulations do not contain any
substantive changes that affect this particular case, but merely
add certain provisions that were already the practice of VA. See 38
C.F.R. 4.85. The frequencies used for the evaluation of hearing
loss, the percentage of speech discrimination used for the
evaluation of hearing loss, and the tables used to determine the
level of hearing impairment and the disability evaluation of each
level of hearing impairment have not been changed. The regulatory
revision does include the addition of provisions in the new 38
C.F.R. 4.86 for evaluating exceptional patterns of hearing
impairment, but those provisions are not applicable in this case.

Under both the new and old regulations, evaluations of bilateral
defective hearing range from noncompensable to 100 percent based on
organic impairment of hearing acuity as measured by the results of
controlled speech discrimination tests together with the average
hearing threshold level as measured by pure tone audiometry tests
in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz. The Rating
Schedule allows for such audiometric test results to be translated
into a numeric designation ranging from level I, for essentially
normal acuity, to level XI, for profound deafness, in order to
evaluate the degree of disability from bilateral service-connected
defective hearing. 38 C.F.R. 4.85 (Diagnostic Codes 6100-6110),
4.87 (1998); 38 C.F.R. 4.85, Diagnostic Code 6100 (2001).

Factual background

On VA audiological evaluation in July 1995, pure tone thresholds,
in decibels (db), were as follows:

                              HERTZ 
               500      1000     2000      3000     4000 
     RIGHT      10        10       10         5       10 
     LEFT       10        10       10         5       25

Speech audiometry revealed speech recognition ability of 92 percent
in the right ear and of 92 percent in the left ear. The pure tone
average was 9 db in the right ear and 13 db in the left ear.
Applying these values to the rating criteria under both the

28 -

new and the old regulations results in a numeric designation of
level I in the right ear and level I in the left ear.

On VA audiological evaluation in June 2001, pure tone thresholds,
in decibels, were as follows:

                              HERTZ 
               500     1000     2000     3000     4000 
     RIGHT       5       10       10       10        5 
     LEFT       10       15        5       10       15

Speech audiometry revealed speech recognition ability of 100
percent in the right ear and of 92 percent in the left ear. The
pure tone average was 9 db in the right ear and 11 db in the left
ear. Applying these values to the rating criteria under both the
new and the old regulations results in a numeric designation of
level I in the right ear and level I in the left ear.

Analysis

The Board has carefully reviewed the pertinent evidence, which has
been described above. Although the examiner at the June 2001
examination said that the veteran's hearing was within normal
limits at that time, the examination reports document that the
veteran has less than perfect hearing. Less than perfect hearing is
not, however, the standard by which compensable ratings are
assigned.

Review of the results of the audiology examinations shows that each
time the veteran was examined, application of the levels of hearing
impairment in each ear to Table VII at 38 C.F.R. 4.85 warranted a
noncompensable rating. That is, the combination of level I in the
better ear with level I in the poorer ear results in a
noncompensable rating.

The schedular criteria are specific, and the veteran's hearing loss
is not of sufficient severity to warrant a compensable rating. See
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) [the assignment
of disability ratings for hearing impairment is

29 -

derived by a mechanical application of the Rating Schedule to the
numeric designations assigned after audiometric evaluations are
rendered].

The Board notes that the veteran has reported that because of his
defective hearing he must often must ask others to repeat what they
say, and he has said that his hearing loss is at a point where some
people will not talk to him. There is no reason whatsoever to doubt
the veteran's statements. The Board wishes to make it clear,
however, that under the Rating Schedule, the fact that a veteran's
hearing is less than optimal does not translate into a compensable
disability rating. Indeed, the Rating Schedule, which has been
described above, makes it clear that monetary compensation may be
awarded only when a veteran's hearing has degraded to a certain
measurable level. The level of disability that warrants a
compensable rating has not been demonstrated here.

In addition, as was discussed earlier, service connection is also
in effect for tinnitus, and a 10 percent rating has been assigned
for that disability. Such rating contemplates recurrent tinnitus
productive of compensable impairment in the veteran's earning
capacity. The Board need not distinguish between hearing impairment
caused by the veteran's service-connected hearing loss and that
caused by his service-connected tinnitus. The rating criteria for
hearing loss, unlike those for tinnitus, make no provision for
consideration of subjective complaints.

Fenderson considerations

The present appeal arises from the initial rating assigned for
bilateral defective hearing, as distinguished from an appeal from
denial of a claim for increase as defined in 38 C.F.R. 3.160(f)
(2001). As has been noted previously, under these circumstances,
separate ratings, known as "staged ratings", are potentially
assignable for different periods of time as warranted by the
evidence. See Fenderson v. West, 12 Vet. App. 119 (1999).

The evidence discussed above clearly does not allow for the
assignment of a compensable disability rating at any time during
the period after November 1, 1994, the effective date of service
connection. There is no objective evidence that the

30 -

veteran's service-connected disability has appreciably changed
during this time period. Indeed, the two examinations discussed
earlier are the only audiology examinations of the veteran since
service, and their results are consistent with the assignment of a
noncompensable rating.

Extraschedular considerations

The RO considered an extraschedular rating for bilateral hearing
loss in its October 1997 supplemental statement of the case. As
discussed above, an exceptional case is said to include such
factors as marked interference with employment or frequent periods
of hospitalization as to render impracticable the application of
the regular schedular standards. See Fanning, 4 Vet. App. at 229.
There is no evidence of any hospitalization for hearing loss. There
is no evidence of an extraordinary clinical picture, such as
surgery or the like. The veteran has stated that he has some
problems hearing the speech of others, but there is no indication
that those difficulties have caused marked interference with his
employment. The examination reports do not disclose an exceptional
or unusual disability picture; indeed, as noted above on one recent
occasion the veteran's hearing was described as normal.

In short, a preponderance of the evidence supports the proposition
that the veteran's service-connected bilateral hearing loss does
not present such an exceptional or unusual disability picture as to
render impractical the application of the regular schedular
standards so as to warrant the assignment of an extraschedular
rating under 38 C.F.R. 3.321(b)(1). Accordingly, an extraschedular
evaluation is not warranted.

In summary, for the reasons and bases expressed above, the Board
concludes that the preponderance of the evidence is against the
veteran's claim of entitlement to a compensable disability rating
for his service-connected bilateral hearing loss. The benefit
sought on appeal is therefore denied.

31 -

Entitlement to a compensable rating for degenerative changes of the
thoracic spine.

The veteran is seeking a compensable disability rating for his
service-connected thoracic spine disability. He contends, in
essence, that a higher rating is warranted for his disability
because it is painful and causes functional impairment, limiting
his ability to stretch and lift.

It should be noted initially that "thoracic spine" and "dorsal
spine" are synonymous. See Reiber v. Brown, 7 Vet. App. 513, 515
(1995). Citing Webster's Medical Desk Dictionary 715 (1986), the
Court in Reiber explained that thoracic vertebrae are any of the 12
vertebrae dorsal to the thoracic region and characterized by
articulation with the ribs.

Pertinent law and regulations

Rating musculoskeletal disabilities - in general

The evaluation of a service-connected disability involving a joint
rated on limitation of motion requires adequate consideration of
functional loss due to pain under 38 C.F.R. 4.40 and functional
loss due to weakness, fatigability, incoordination or pain on
movement of a joint under 38 C.F.R. 4.45. See DeLuca v. Brown, 8
Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as
a whole to function under the ordinary conditions of daily life,
including employment. 38 C.F.R. 4.10. Disability of the
musculoskeletal system is primarily the inability to perform the
normal working movements of the body with normal excursion,
strength, speed, coordination and endurance. 38 C.F.R. 4.40.
Consideration is to be given to whether there is less movement than
normal, more movement than normal, weakened movement, excess
fatigability, incoordination, pain on movement, swelling,
deformity, atrophy of disuse, instability of station, or
interference with standing, sitting, or weight bearing. 38 C.F.R.
4.45.

32 -

Specific schedular criteria

The veteran's thoracic spine disability is rated under 38 C.F.R.
4.71a, Diagnostic Codes 5010-5291.

The provisions of Diagnostic Code 5010 indicate that arthritis due
to trauma is rated under Diagnostic Code 5003 [degenerative
arthritis]. Under the provisions of Diagnostic Code 5003,
degenerative arthritis is rated on the basis of the limitation of
motion of the part affected. 38 C.F.R. 4.71a, Diagnostic Code 5003.

In the present case, the part affected is the dorsal spine, and
limitation of motion of the dorsal spine is rated under Diagnostic
Code 5291, which provides a noncompensable rating for slight
limitation of motion of the dorsal spine and a 10 percent rating
for moderate or severe limitation of motion of the dorsal spine. 38
C.F.R. 4.41a, Diagnostic Code 5291.

Words such as "slight", "moderate" and "severe" are not defined in
the Rating Schedule. Rather than applying a mechanical formula, the
Board must evaluate all of the evidence to the end that its
decisions are "equitable and just". 38 C.F.R. 4.6 (2001).

Factual background

Review of the record shows that during service the veteran received
physical therapy following a thoracic sprain injury in 1978 and
that he experienced paraspinal muscle strain at shoulder level in
1991. Following a traffic accident in February 1994 in which is his
vehicle was "rear-ended" by a truck, diagnoses included thoracic
sprain. Treatment included a course of physical therapy.

In its August 1995 rating decision, the RO granted the veteran's
claim for service connection for residuals of a thoracic spine
injury and assigned a noncompensable rating under Diagnostic Code
529 1, a code pertaining to limitation of motion of the dorsal
spine. The veteran appealed the rating, and in a rating decision
dated in March 1999, the RO granted a 10 percent rating from
November 1, 1994 for

33 -

degenerative changes of the thoracic spine under Diagnostic Codes
5010-5291. The appeal continued. In a September 2001 rating dated
in September 2001, the RO continued to rate the disability under
Diagnostic Code 5010-5291 and reduced the rating from 10 percent to
a noncompensable rating effective June 18, 2001. [The veteran's
representative has questioned the propriety of the reduction, but
in view of the Board's decision herein, the matter of the reduction
becomes moot].

At the July 1995 VA examination, the veteran reported that his
thoracic spine area continued to bother him. The examiner noted
that although the veteran carried his head normally, the thoracic
spine was straight. There was no paravertebral spasm. The examiner
reviewed current x-rays, which he stated revealed minimal
degenerative disc disease of the mid-thoracic spine. His diagnosis
was minimal thoracic spine arthritis, which should be asymptomatic.

At the June 1997 hearing, the veteran testified that at that times
he felt a tightness and pain in his shoulders and in the middle of
his back. He said he had trouble with movement and that he was
taking Motrin for his condition. In September 1998, the veteran's
private physician noted that the veteran had old trauma to the neck
and dorsal spine and prescribed enteric-coated Naprosyn. At the
September 1998 VA orthopedic examination, the veteran reported that
he had fairly constant pain in the thoracic spine area, for which
he was taking Naprosyn. On examination, the thoracic spine was
vertically aligned without any lateral shift. There was no
tenderness. Rotation was to 20 degrees with complaints of pain. The
physician noted that x-ray of the thoracic spine showed mild
degenerative disc changes at T8- T9 and T9-TIO. The diagnosis was
degenerative disc disease of the thoracic spine. In June 2001,
examination of the thoracic spine revealed it to be vertically
aligned without any scoliosis or kyphosis. There was no spasm of
the paravertebral muscles and the tone was satisfactory. There was
flexion to 80 degrees involving the thoracolumbar spine without any
complaints. Rotation was 25 degrees with complaints of back pain.
On VA x-rays in June 2001, the radiologist saw no gross abnormality
of the thoracic spine.

34 -

Analysis

Selection of rating codes

The RO has most recently rated the veteran's service-connected
thoracic spine disability under 38 U.S.C.A. 4.71a, Diagnostic Codes
5010 [traumatic arthritis] and 5291 [limitation of motion of dorsal
spine], represented by a hyphenated diagnostic code, 5010-5291.
This is consistent with 38 C.F.R. 4.27 (2001), which provides that
hyphenated diagnostic codes are used when a rating under one
diagnostic code requires use of an additional diagnostic code to
identify the basis for the evaluation assigned. The additional code
is shown after a hyphen.

The assignment of a particular Diagnostic Code is "completely
dependent on the facts of a particular case." See Butts v. Brown,
5 Vet. App. 532, 538 (1993). One Diagnostic Code may be more
appropriate than another based on such factors as an individual's
relevant medical history, the current diagnosis and demonstrated
symptomatology. Any change in Diagnostic Code by a VA adjudicator
must be specifically explained. See Pernorio v. Derwinski, 2 Vet.
App. 625, 629 (1992). In this case, the Board must consider which
Diagnostic Code or Diagnostic Codes are most appropriate for
application and provide an explanation for any such finding. See
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The medical evidence shows that the veteran's dorsal spine
disability is principally manifested by moderate limitation of
motion of the thoracic spine with complaints of pain, and 2 out of
3 sets of x-rays show degenerative changes in the thoracic spine.
Based on the findings of arthritis with associated limitation of
motion, the Board finds that the veteran's service-connected
thoracic spine disability is most appropriately rated under
Diagnostic Codes 5010 [arthritis due to trauma] and 5291
[limitation of motion of the dorsal spine].

The Board has examined all other diagnostic codes pertinent to
disabilities of the thoracic spine. Ankylosis of the thoracic spine
has not been demonstrated. Consequently, Diagnostic Codes 5286
[complete bony fixation (ankylosis) of the spine] or 5288
[ankylosis of the dorsal spine] are not for application. Further,
there

35 -

is no evidence that there has been fracture of vertebrae of the
thoracic spine, which would be required for a rating under
Diagnostic Code 5285 [residuals of a fracture of a vertebra].

Schedular rating

The medical evidence establishes that the veteran has moderate
limitation of motion of the thoracic spine with complaints of pain.
The September 1998 VA examination report indicates there was
rotation of the thoracic spine to 20 degrees with pain, and the
June 2001 VA examination reports shows that flexion involving the
thoracolumbar spine was limited to 80 degrees while there was
rotation to 25 degrees with complaints of back pain. The veteran
has described intermittent pain, and his physician has prescribed
Naprosyn. The Board therefore concludes that a 10 percent
evaluation is appropriate under Diagnostic Code 5291. The Board
notes that a 10 percent evaluation under Diagnostic Code 5291 is
the highest rating available under this code.

DeLuca considerations

The Board has considered whether the provisions of 38 C.F.R. 4.40
or 4.45 may provide a basis for an increased evaluation for
service-connected thoracic spine disability. In DeLuca v. Brown, 8
Vet. App. 202 (1995), the Court held that 38 C.F.R. 4.40, 4.45, and
4.59 were not subsumed into the diagnostic codes under which the
veteran's disabilities are rated, and that the Board has to
consider the functional loss due to pain of a musculoskeletal
disability under 38 C.F.R. 4.40, separate from any consideration of
the veteran's disability under the diagnostic codes.

In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court
determined that if a claimant is already receiving the maximum
disability rating available based on symptomatology that includes
limitation of motion, it is not necessary to consider whether 38
C.F.R. 4.40 and 4.45 are applicable. In the instant case, the
veteran will now receive a 10 percent evaluation for the thoracic
spine disability under Diagnostic Code 5291, which is the maximum
rating allowable. Accordingly, the

36 -

aforementioned provisions of 38 C.F.R. 4.40 and 4.45 are not for
consideration. See Johnston, 10 Vet. App. at 85.

Fenderson considerations

The evidence of record demonstrates that since separation from
service the veteran's thoracic spine disability has remained
essentially stable with the limitation of motion and complaints of
pain, and that degenerative changes though not noted on the most
recent x-rays had been shown in the earlier VA x-rays and were
commented on by examiners. Accordingly, the Board finds that the
criteria for a 10 percent rating have been met since November 1,
1994.

Extraschedular considerations

The Board notes that in the October 1997 supplemental statement of
the case the RO concluded that an extraschedular evaluation was
considered but was not warranted. Since this matter has been
adjudicated by the RO, the Board will consider the provisions of 38
C.F.R. 3.321(b)(1).

The evidence does not show that the veteran's thoracic spine
disability presents such an exceptional or unusual disability
picture as to render impractical the application of the regular
schedular standards so as to warrant the assignment of an
extraschedular rating under 38 C.F.R. 3.321(b)(1). Specifically,
the record does not demonstrate that the veteran has ever required
hospitalization for his service- connected thoracic spine
disability. Further, although the veteran has reported difficulty
lifting and stretching associated with the disability and that he
has missed a few days of work because of his back, he has reported
that he has not lost a job because of his back and that he has
continued to work as a counterman in lumber sales, which he has
said does involve some lifting.

In view of the foregoing, the Board finds that there has been no
showing that the thoracic spine disability causes marked
interference with the veteran's employment. Although the Board has
no reason to doubt there is some interference with work- related
duties, loss of industrial capacity is the principal factor in
assigning

schedular disability ratings. See 38 C.F.R. 3.321(a), 4.1. 38
C.F.R. 4.1 specifically states: "[g]enerally, the degrees of
disability specified are considered adequate to compensate for
considerable loss of working time from exacerbation or illnesses
proportionate to the severity of the several grades of disability."
See also Moyer and Van Hoose, supra. Based on the evidence of
record, the Board believes that the veteran is adequately
compensated for his thoracic spine disability with the assigned 10
percent rating.

In summary, a 10 percent disability evaluation for the service-
connected thoracic spine disability is warranted under the
provisions of Diagnostic Code 5291, for the reasons and bases
described above. The claim is granted to that extent.

ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for psychiatric disability is
denied.

Entitlement to a rating in excess of 10 percent for hiatal hernia
is denied.

Entitlement to a rating in excess of 10 percent for tinnitus is
denied.

Entitlement to a compensable rating for bilateral hearing loss is
denied.

Entitlement to a 10 percent rating for degenerative changes of the
thoracic spine is granted.

Barry F. Bohan
Member, Board of Veterans' Appeals

- 38 -

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

o  These changes apply to the section entitled "Appeal to the
United States Court of Appeals for Veterans Claims." (1) A "Notice
of Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

o  In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

39 - 



